Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This Non-Final action is in response to Applicant’s amendment of 19 January 2021. Claims 1-9, 12-16 and 18-23 are pending and have been considered as follows. Claims 10-11 and 17 are cancelled.
Response to Arguments
	Applicant’s arguments with respect to the Specification objection as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the Specification objection as set forth in the office action of 19 October 2020 has been withdrawn.
Applicant’s arguments with respect to the Drawing objection as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the Drawing objection as set forth in the office action of 19 October 2020 has been withdrawn.
Applicant’s arguments with respect to the objection to claims 3 and 14 as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the objection to claims 3 and 14 as set forth in the office action of 19 October 2020 has been withdrawn.
Applicant’s arguments with respect to the objection to claim 8 as set forth in the office action of 19 October 2020 have been considered and are NOT persuasive. Appropriate correction has not been applied, see claim objections outlined below.
rejection of claims 5, 11, 12 and 20 under 35 USC 112(b) as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the rejection of claims 5, 11, 12 and 20 under 35 USC 112(b) as set forth in the office action of 19 October 2020 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 7, 9 and 16 under 35 USC 112(b) as set forth in the office action of 19 October 2020 have been considered and are NOT persuasive. See 112(b) rejection as outlined below.
Applicant’s arguments with respect to the rejection of claims 1-6 under 35 USC 103 as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-6 under 35 USC 103 as set forth in the office action of 19 October 2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as outlined below.
Applicant’s arguments with respect to the rejection of claims 7-9 and 12-15 under 35 USC 103 as set forth in the office action of 19 October 2020 have been considered and are persuasive. Therefore, the rejection of claims 7-9 and 12-15 under 35 USC 103 as set forth in the office action of 19 October 2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as outlined below.
Applicant’s arguments with respect to the rejection of claims 16 and 18-20 under 35 USC 103 as set forth in the office action of 19 October 2020 have been considered and are NOT persuasive. Specifically, Applicant argues-

 The Office primarily relies upon a combination of Mendeleev and Durie to teach “wherein the instructions further enable the controller to override the speed limiter in response to a siren of the vehicle being activated.” See Office action at pages 29 and 30. Applicant respectfully disagrees with the reliance upon Mendeleev and Durie.
This is not least because Mendeleev is non-analogous prior art, and therefore the rejections relying upon Mendeleev should be withdrawn. For the Office’s convenience, the factors for prior art to be considered analogous are reproduced below. A reference is considered analogous prior art:
(1)    if the reference is from the same field of endeavor as the claimed subject matter, regardless of the problem addressed, or
(2)    if “the reference still is reasonably pertinent to the particular problem with which the inventor is involved,” even though the reference is not within the field of the inventor’s endeavor. See Bigio, 381 F.3d at 1325.
	Regarding the first factor, the field of endeavor test asks if the structure and function of the prior art is such that it would be considered by a person of ordinary skill in the art, because of the similarity to the structure and function of the claimed invention as disclosed in the application. See Id. at 1325-27. Applicant submits that Mendeleev fails to meet this first requirement because, whereas the claimed invention relates to a vehicle system, Mendeleev relates to an in-road automatic traffic control device and methods. In particular, Mendeleev is directed towards an in-road automatic traffic control device and methods. For reference, FIG. 2 of Mendeleev is reproduced above. It is necessary to apply common sense in deciding in which fields a person of ordinary skill would reasonably be expected to look for a solution to the problem facing the inventor. See Id. at 1326. Using this common sense guideline, Applicant submits that it is not reasonable that a person of ordinary skill in the art in the field of automotive engineering would look to in-road traffic control devices for solutions.
Turning to the second factor, Applicant submits that Mendeleev fails to qualify as reasonably pertinent because a prior art reference in a separate field of endeavor is not analogous art unless it is pertinent to the entire problem being solved by the challenged patent. See Klein, 647 F.3d at 1348. The teachings of Mendeleev are not pertinent to the entire problem being solved by Applicant. As explained in Applicant’s specification, the claimed system enables a top speed of the vehicle to be dynamically adapted to various conditions, including environmental conditions corresponding with the vehicle’s location and overriding signals the vehicle is traveling. This is particularly beneficial to appropriately adjust the top speed of vehicles wherever the vehicles travel as they move across different geographical locations at various time points and also to allow the speed limiter to be overridden in certain situations (e.g., when a siren of the vehicle is activated). As an example, and not a limitation, overriding the speed limiter responsive to a siren of the vehicle being activated may advantageously enable emergency vehicles, such as firetrucks or ambulances, to be operated without speed limiting during siren activation while still maintaining speed limiting benefits during operation without siren activation.
As mentioned above, this combination of features enables a vehicle speed limiter of the vehicle system to be dynamically adapted to various conditions, including environmental conditions and overriding signals.
In contrast, the feature of Mendeleev pointed to as teaching the claimed speed limiter is an in-road device similar to a conveyor belt. The claimed vehicle system is not suitable to be equipped with the device as taught by Mendeleev. The device of Mendeleev is specifically configured for in-road installation.
Moreover, the invention of Mendeleev is not pertinent to the entire problem being solved by Applicant. This is not least because Mendeleev fails to disclose or suggest adjusting the top 
For at least the above reasons, Applicant submits that Mendeleev is non-analogous prior art. Further, because a reference qualifies as prior art for an obviousness determination under 35 U.S.C. 103 only when it is analogous to the claimed invention, Applicant submits that the rejections under 35 U.S.C. 103 which rely on Mendeleev should be withdrawn. In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011); Innovention Toys, LLC v. MGA Entm’t, Inc., 637 F.3d 1314, 1321 (Fed. Cir. 2011); In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); In re Clay, 966 F.2d 656, 658 (Fed. Cir. 1992).
Nonetheless, even if Mendeleev is considered, Applicant submits that combining Mendeleev with the remaining cited references, including Durie, is still deficient. First, Applicant has reviewed Mendeleev and submits that no disclosure or suggestion can be found in Mendeleev of overriding a speed limiter of a vehicle system responsive to determining a siren of the vehicle is activated. The Office further does not allege Mendeleev to teach such claimed features. Rather, the Office points to Durie, with Durie cited as teaching “determining when a siren is activated in order to take necessary action as a result.” See Office action at page 30. However, the siren activation of Durie is tied to increasing a volume at which audio messages are delivered to a person in the emergency vehicle. See Durie at paragraph [0055]. No disclosure or suggestion can be found in Durie that a speed limiter of a vehicle system is overridden in response to a siren of the vehicle being activated. Therefore, Applicant submits that even looking to Mendeleev and Durie, the combination is deficient to teach the claim 16 features of, “wherein the vehicle is equipped with the speed limiter, and wherein the instructions further enable the controller to override the speed limiter in response to a siren of the vehicle being activated.”
Moreover, Applicant submits the above differences to be substantial. This is not least because the cited references may fail to achieve the above-discussed advantages of enabling a top speed of the vehicle to be dynamically adapted to various conditions, including environmental conditions corresponding with the vehicle’s location and overriding signals the vehicle is traveling.

	The Examiner’s Response-
	The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Andersson and Mendeleev are both directed to speed limiters for vehicles; therefore, one of ordinary skill in the art would find it obvious to have Andersson as modified by Aikin and Mueller to incorporate the teachings of Mendeleev in order to increase security and safety. Further, Mendeleev is being used to show that the concept of enabling certain vehicles with special siren signals to exceed imposed speed limits is 
Claim Objections
Claim 8 is objected to because of the following informalities:  “one or more” in line 2 appears to be a typographical error and should be “one or more of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the vehicle”. And claim 8 recites “adjust the speed limiter to decrease the vehicle top speed in response to one or more the at least one vehicle being arranged within a geofenced area, a vehicle response time being less than a threshold response time, and visibility being less than a threshold visibility”. There is no support in Applicant’s specification for a vehicle top speed of a/any vehicle being adjusted/decreased in response to another/at least one vehicle being arranged within a geofenced area. As such, limitations of claim 8 are new matter. 

Claim 9 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because of the recited limitation “adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the vehicle”. Applicant argues that “with regard to claim 7, Applicant notes that “a vehicle of the plurality of vehicles” refers to any vehicle of the plurality of vehicles. Applicant submits that this is clear both in view of the claim language as well as in view of Applicant’s specification. See Applicant’s FIG. 4 and the corresponding description in Applicant’s specification, for example. As such, Applicant has maintained such language in claim 7”. While Examiner understands Applicant’s arguments, it is still unclear, to the Examiner what’s really being claimed by “a vehicle” and based on the claim language it is not clear that Applicant is referring to one or more of any of the plurality of vehicles by such limitation. 
Claim 7 is further indefinite because of the recited limitation “adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the vehicle”. Claim 7 previously recites “retrieve weather data, road data, sunrise and sunset times, and location data for the at least one vehicle”; therefore, there is the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the vehicle”.
Claim 7 is yet further indefinite because of the recited limitation “wherein the at least one vehicle is the only vehicle of the plurality of vehicles comprising one or more of the solar cell and the wireless modem”. Claim 7 previously recites “wherein at least one vehicle of the plurality of vehicles comprises one or more of a wireless modem and a solar cell”. It is unclear, to the Examiner how at least one vehicle can be the only vehicle. 

Claim 9 is indefinite because of the recited limitations “weather data” in line 2 and “visibility” in line 3. It is unclear, to the Examiner, whether Applicant is referring back to the same weather data and visibility previously recited or not. 

Claim 16 is indefinite because of the recited limitation “decrease a first vehicle top speed via a speed limiter to a second vehicle top speed and adjust one or more vehicle dynamics from a first mode to a second mode Page 5 of 21Application No. 16/363,368Application Filing Date: March 25, 2019Docket No. 84127942in response to one or more of the vehicle being arranged in a geofenced area, wherein traction is less than a threshold traction and visibility is less than a threshold visibility in the geofenced area”. It is unclear to the Examiner, whether this limitation is meant to be read as three different conditions (1. the vehicle being arranged in a geofenced area and/or 2. wherein traction is less than a threshold traction and/or 3. visibility is less than a threshold visibility in the geofenced area) or whether it is meant to be read as two different conditions (the vehicle being arranged in a geofenced area 1. wherein traction should be amended to recite “decrease a first vehicle top speed via a speed limiter to a second vehicle top speed and adjust one or more vehicle dynamics from a first mode to a second mode Page 5 of 21Application No. 16/363,368Application Filing Date: March 25, 2019Docket No. 84127942in response to one or more of the vehicle being arranged in a geofenced area, a traction being less than a threshold traction and a visibility being less than a threshold visibility”. 

Claim 21 is yet further indefinite because of the recited limitation “wherein the at least one vehicle is a single vehicle”. Claim 7 previously recites “wherein at least one vehicle of the plurality of vehicles comprises one or more of a wireless modem and a solar cell”. It is unclear, to the Examiner how at least one vehicle can be a single vehicle. 

Claims 8, 12-15, 18-20, 22 and 23 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites the limitation “wherein the at least one vehicle is a single vehicle”. Claim 7 previously recites “wherein the at least one vehicle is the only vehicle of the plurality of vehicles comprising one or more of the solar cell and the wireless modem”; therefore, the Examiner notes that the limitation of claim 21 is already recited in claim 7, from which claim 21 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Vasireddy (US20110050459A1) in further view of Slaton (US20140121933A1).
Regarding claim 1, Andersson discloses a method (see at least abstract), comprising: adjusting a vehicle top speed limiter in response to a vehicle being arranged within a geofenced area (see at least Col.2 lines 24-44) adjusting a magnitude of the vehicle top speed limiter to decrease a limiting of the vehicle top speed in response to an override request (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 55-Col.10 line 21, Col.11 lines 40-51, Col.12 lines 58-64 and Col.13 line 62-Col.14 line 10).
Andersson does not explicitly disclose that this adjusting a vehicle top speed limiter decreases a vehicle top speed. Even though this is very well known and it would have been obvious to one of ordinary skill in the art, Vasireddy is used to expedite prosecution.
Vasireddy teaches adjusting a vehicle top speed to decrease a vehicle top speed (see at least abstract, [0048] and [0066]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson to incorporate the 
Andersson as modified by Vasireddy does not explicitly disclose wherein the override request is signaled via depression of a pedal of the vehicle in a pattern, the pattern including two or more successive depressions of the pedal. However, such matter is suggested by Slaton (see at least abstract, Figure 11, [0028], [0076] and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Vasireddy to incorporate the teachings of Slaton wherein the override request is signaled via depression of a pedal of the vehicle in a pattern, the pattern including two or more successive depressions of the pedal since they are related to adjusting a vehicle top speed and use of Slaton would ensure increased safety, reliability and accuracy.

Regarding claim 2, Andersson discloses wherein the geofenced area comprises a population density above a threshold population density (see at least Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-38, Col.6 lines 37-49 and Col.13 line 62-Col.14 line 10).

Regarding claim 3, Andersson discloses wherein the geofenced area corresponds to one or more of a school, a hospital, a shopping center, an urban area, (see at least Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-38, Col.6 lines 37-49 and Col.13 line 62-Col.14 line 10).

Regarding claim 5, Andersson discloses gathering a location of the vehicle via Wi-Fi or via communication with a vehicle within a threshold proximity (see at least abstract, Col.4 lines 63-Col.5 line 8, Col.8 lines 1-22, Col.9 lines 5-24, Col.13 lines 29-40, Col.14 lines 50-67, Col.15 lines 4-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Vasireddy (US20110050459A1) in further view of Slaton (US20140121933A1) in further view of Mueller (US20090093927A1).
Regarding claim 4, Andersson discloses adjusting the vehicle top speed and vehicle dynamics (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10).
Andersson as modified by Vasireddy and Slaton does not explicitly disclose adjusting the vehicle top speed and vehicle dynamics in response to one or more of weather conditions decreasing a response time of the vehicle to less than a threshold response time, ambient light being less than a threshold ambient light, and road conditions and/or road surroundings decreasing visibility to less than a threshold visibility.
Mueller teaches adjusting the vehicle top speed and vehicle dynamics in response to one or more of weather conditions decreasing a response time of the (see at least [0022]-[0025], [0035], [0043] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Vasireddy and Slaton to incorporate the teachings of Mueller of adjusting the vehicle top speed and vehicle dynamics in response to one or more of weather conditions decreasing a response time of the vehicle to less than a threshold response time, ambient light being less than a threshold ambient light, and road conditions and/or road surroundings decreasing visibility to less than a threshold visibility since they are all directed to adjusting a vehicle top speed and use of Mueller would ensure increased reliability and safety.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Vasireddy (US20110050459A1) in further view of Slaton (US20140121933A1) in further view of Askeland (US10053088B1).
Regarding claim 6, Andersson as modified by Vasireddy and Slaton does not explicitly disclose wherein the vehicle is a hybrid vehicle, further comprising wherein the vehicle is an autonomous vehicle; even though disclosures being used for various types of vehicles is very well known and would be obvious to one of ordinary skill in the art, Askeland is still used to expedite prosecution.
Askeland teaches wherein the vehicle is a hybrid vehicle (see at least Figure 2b, Col.2 line 63-Col.3 line 17 and Col.4 line 56-Col.5 line 14), further comprising (see at least Figure 2b, Col.2 line 63-Col.3 line 17 and Col.4 line 56-Col.5 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Vasireddy and Slaton to incorporate the teachings of Askeland wherein the vehicle is a hybrid vehicle, further comprising wherein the vehicle is an autonomous vehicle in order to increase efficiency and usability/usefulness of the disclosure and increase demand by including different types of vehicles. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply using a hybrid and/or autonomous vehicle for a system/method). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 7, 8, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Bai (US20110238259A1) in further view of Ikemoto (US20200211373A1) in yet further view of Vasireddy (US20110050459A1) in yet further view of Mueller (US20090093927A1) in further view .
Regarding claim 7, Andersson discloses a system (see at least abstract), comprising: a plurality of vehicles comprising a communication network (see at least abstract, Col.4 lines 63-Col.5 line 8, Col.8 lines 1-22, Col.9 lines 5-24, Col.13 lines 29-40, Col.14 lines 50-67, Col.15 lines 4-20), wherein at least one vehicle of the plurality of vehicles comprises one or more of a wireless modem and a solar cell (see at least abstract, Col.4 lines 63-Col.5 line 8, Col.8 lines 1-22, Col.9 lines 5-24, Col.13 lines 29-40, Col.14 lines 50-67, Col.15 lines 4-20); a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller (see at least Col.10 line 39-Col.11 line 11) to: retrieve weather data, road data, and location data for the at least one vehicle (see at least Col.1 lines 53-67, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-38, Col.6 lines 37-51, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10); and adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to the location data corresponding to the vehicle (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10).
Andersson does not explicitly disclose a plurality of vehicles comprising a dedicated-short-range-communication network, infer location data of other vehicles of the plurality of vehicles relative to the at least one vehicle, retrieve sunrise and sunset times and adjust a speed limiter to adjust a vehicle top speed and adjust vehicle 
Bai teaches a plurality of vehicles comprising a dedicated-short-range-communication network (see at least [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson to incorporate the teachings of Bai of a plurality of vehicles comprising a dedicated-short-range-communication network to increase safety. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply using a DSRC network for vehicle communication). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Ikemoto teaches infer location data of other vehicles of the plurality of vehicles relative to at least one vehicle (see at least abstract and [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai to incorporate the teachings of Ikemoto to infer location data of other vehicles of the plurality of vehicles relative to at least one vehicle to increase safety and reliability. 
Vasireddy teaches adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to weather data and road data (see at least abstract, [0023], [0035]-[0037], [0044]-[0046] [0048] and [0065]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai and Ikemoto to incorporate the teachings of Vasireddy to adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to weather data and road data to increase safety and reliability.
Mueller teaches adjust a speed limiter to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles in response to whether it is day or night (see at least [0022]-[0025], [0035], [0042], [0043] and [0048]).

Okuyama teaches retrieve sunrise and sunset times (see at least [0031]) and that determining whether it is day or night is based on the retrieved sunrise and sunset time (see at least [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy and Mueller to incorporate the teachings of Okuyama to retrieve sunrise and sunset times and that determining whether it is day or night is based on the retrieved sunrise and sunset time since Okuyama’s teachings would help increase accuracy and reliability by detecting whether it is day or time which is needed for adjusting speed limiter and vehicle dynamics by retrieving sunrise and sunset times and therefore, since whether it is day and time is based on the retrieved sunrise and sunset times, it is shown that adjusting a speed limiter to adjust a vehicle top speed and adjusting vehicle dynamics features to adjust drivability of a vehicle of the plurality of vehicles is in fact in response to sunrise and sunset times which would increase safety and reliability.
Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller and Okuyama does not explicitly disclose wherein the at least one vehicle is the only vehicle of the plurality (see at least Figure 2, Col.13 lines 16-44, and Col.19 lines 13-36). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller and Okuyama to incorporate the teachings of Ferguson wherein the at least one vehicle is the only vehicle of the plurality of vehicles comprising one or more of the solar cell and the wireless modem in order to increase efficiency, time and power. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply a vehicle being the only vehicle of a plurality of vehicles comprising one or more of a solar cell and/or wireless modem). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Andersson discloses wherein the instructions further enable the controller to adjust the speed limiter in response to one or more the at least one vehicle being arranged within a geofenced area, a vehicle response time being less (see at least Col.2 lines 24-44).
Andersson does not explicitly disclose that this adjusting a vehicle top speed limiter decreases a vehicle top speed. Even though this is very well known and it would have been obvious to one of ordinary skill in the art, Vasireddy is used to expedite prosecution. Andersson fails to disclose wherein the speed limiter decreases the vehicle top speed by 10% or more.
Vasireddy teaches adjusting a vehicle top speed limiter to decrease a vehicle top speed (see at least abstract, [0048] and [0066]-[0068]) wherein the speed limiter decreases the vehicle top speed by 10% or more (see at least [0066]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Mueller and Okuyama to incorporate the teachings of Vasireddy of adjusting a vehicle top speed limiter to decrease a vehicle top speed wherein the speed limiter decreases the vehicle top speed by 10% or more to ensure increased safety and reliability. 

Regarding claim 12, Andresson teaches wherein the instructions further enable the controller to adjust a magnitude of the speed limiter to decrease a limiting of the vehicle top speed and the vehicle dynamics features in response to an override request (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 55-Col.10 line 21, Col.11 lines 40-51, Col.12 lines 58-64 and Col.13 line 62-Col.14 line 10), wherein the override request is accepted in response to an operator being authorized to override the speed limiter (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 55-Col.10 line 21, Col.11 lines 40-51, Col.12 lines 58-64 and Col.13 line 62-Col.14 line 10).

	Regarding claim 21, Andersson discloses wherein the at least one vehicle is a single vehicle (see at least Figure 5, abstract, Col.4 lines 63-Col.5 line 8, Col.8 lines 1-22, Col.9 lines 5-24, Col.13 lines 29-40, Col.14 lines 50-67, Col.15 lines 4-20).

	Regarding claim 22, Andersson discloses wherein the plurality of vehicles are part of a vehicle fleet (see at least Col.3 line 59-Col.5 line 8, Col.6 lines 15-21, Col.7 line 16-Col.8 line 63, Col.11 line 62-Col.12 line 29 and Col.13 line 20-Col.14 line 55).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Bai (US20110238259A1) in further view of Ikemoto (US20200211373A1) in yet further view of Vasireddy (US20110050459A1) in yet further view of Mueller (US20090093927A1), in yet further view of Okuyama (US20180209795A1), in yet further view of Ferguson (US10449967B1), in yet further view of Gross (US20140244111A1), in yet further view of Kimura (US20190003698A1), in yet further view of Kamen (US20100033315A1) and in yet further view of Yoo (US20190384293A1).
Regarding claim 9, Andersson as modified by Bai, Ikemoto, Vasireddy, Okuyama and Ferguson fails to explicitly disclose wherein the visibility is reduced in response to weather data indicating snow or rain, ambient light being less than a threshold ambient light, and the road data indicating Page 47 of 51Record ID 84127942 the road is winding, and where visibility is estimated via a camera arranged on an interior or an exterior of the at least one vehicle.
Mueller teaches where the visibility is estimated via a camera arranged on an interior or an exterior of the at least one vehicle (see at least [0010], [0022]-[0025] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy and Okuyama to incorporate the teachings of Mueller where the visibility is estimated via a camera arranged on an interior or an exterior of the at least one vehicle to increase safety and reliability. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply estimating visibility using a camera). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
(see at least [0003] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama and Ferguson to incorporate the teachings of Gross wherein visibility is reduced in response to weather data indicating snow or rain to ensure increased safety and accuracy. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply indicating visibility is reduced in response to presence of rain or snow/weather data indicating snow or rain). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Kimura teaches wherein visibility is reduced in response to brightness being less than a threshold brightness value (see at least [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama, Ferguson and Gross to incorporate the teachings of Kimura wherein visibility is reduced in response to brightness being less than a threshold brightness value to ensure increased safety and accuracy. Even 
Kamen teaches ambient light being less than a threshold ambient light which results in adjusting vehicle top speed limiter to decrease a vehicle top speed (see at least [0016] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama, Ferguson, Gross and Kimura to incorporate the teachings of Kamen of ambient light being less than a threshold ambient light which results in adjusting vehicle top speed limiter to decrease a vehicle top speed to ensure increased safety and accuracy since visibility would reduce with ambient light being less than a threshold ambient light as that is also brightness which shows reduced visibility in Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama, Gross and Kimura and Kamen’s teachings even further increase the safety and reliability of the modified disclosure to ensure correct values and thresholds are used. 
Yoo teaches wherein visibility is reduced in response to the road data indicating Page 47 of 51Record ID 84127942 the road is winding (see at least [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama, Ferguson, Gross, Kimura and Kamen to incorporate the teachings of Yoo wherein visibility is reduced in response to the road data indicating Page 47 of 51Record ID 84127942 the road is winding to ensure increased safety and accuracy. Further, it .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Bai (US20110238259A1) in further view of Ikemoto (US20200211373A1) in yet further view of Vasireddy (US20110050459A1) in yet further view of Mueller (US20090093927A1), in yet further view of Okuyama (US20180209795A1), in yet further view of Ferguson (US10449967B1), in yet further view of Slaton (US20140121933A1).
Regarding claim 13, claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Bai (US20110238259A1) in further view of Ikemoto (US20200211373A1) in yet further view of Vasireddy (US20110050459A1) in yet further .
Regarding claim 14, Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama and Ferguson does not explicitly disclose wherein the plurality of vehicles comprises autonomous vehicles, semi-autonomous vehicles, and hybrid vehicles.
Askeland teaches wherein the plurality of vehicles comprises autonomous vehicles, semi-autonomous vehicles, and hybrid vehicles (see at least Figure 2b, Col.2 line 63-Col.3 line 17 and Col.4 line 56-Col.5 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama and Ferguson to incorporate the teachings of Askeland wherein the plurality of vehicles comprises autonomous vehicles, semi-autonomous vehicles, and hybrid vehicles in order to increase efficiency and usability/usefulness of the disclosure and increase demand by including different types of vehicles. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply using hybrid, autonomous, semi-autonomous vehicles). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Bai (US20110238259A1) in further view of Ikemoto (US20200211373A1) in yet further view of Vasireddy (US20110050459A1) in yet further view of Mueller (US20090093927A1), in yet further view of Okuyama (US20180209795A1), in yet further view of Ferguson (US10449967B1), in yet further view of Kelly (US20160194002A1) and in yet further view of Liang (US20150203105A1).
Regarding claim 15, Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama and Ferguson does not explicitly disclose wherein the vehicle dynamics features include an electronic stability control, an electric power assisted steering, a brake assist, a traction control system, and a shock Page 48 of 51Record ID 84127942 damping, wherein the instructions further enable the controller to adjust one or more parameters of the vehicle dynamics features to increase traction and decrease noise, vibration, and harshness. All these systems and limitations are very well known for vehicles and to one of ordinary skill in the art. Kelly and Liang are only used to expedite prosecution.
Kelly teaches wherein the vehicle dynamics features include an electronic stability control, an electric power assisted steering, a brake assist, a traction control system, and a shock Page 48 of 51Record ID 84127942damping (see at least [0007], [0008], [0074], [0104] and [0134]).

Liang teaches wherein the instructions further enable the controller to adjust one or more parameters of the vehicle dynamics features to increase traction and decrease noise, vibration, and harshness (see at least [0004] and [0008])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Bai, Ikemoto, Vasireddy, Mueller, Okuyama, Ferguson and Kelly to incorporate the teachings of Laing wherein the instructions further enable the controller to adjust one or .

Claims 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Aikin (US20180283895A1) in further view of Mueller (US20090093927A1) in further view of Mendeleev (US5319366) in yet further view of Durie (US20170263120A1).
Regarding claim 16, Andersson discloses a vehicle system (see at least Figure 5), comprising: an engine (see at least Figure 5); and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed during operation of the vehicle system enable the controller (see at least abstract, Figure 5 and Col.10 line 39-Col.11 line 11) to: retrieve location data and weather data from a navigation system (see at least Col.1 lines 53-67, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-38, Col.6 lines 37-51, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10); and adjust a vehicle top speed limiter via a speed limiter and adjust one or more vehicle dynamics from a first mode to a second mode in response to one or more of the vehicle being arranged in a geofenced area, wherein traction is less than a threshold traction and visibility is less than a threshold visibility in the geofenced area (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 39-54, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10) wherein the vehicle is equipped with the speed limiter (see at least abstract, Figure 5, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 39-54, Col.11 lines 40-51 and Col.13 line 62-Col.14 line 10). 
Andersson does not explicitly disclose retrieve traction data from a yaw sensor and/or vehicle wheels speed sensors, retrieve visibility data from cameras arranged on an interior or an exterior of a vehicle and decrease a first vehicle top speed to a second vehicle top speed.
Aikin teaches retrieve traction data from a yaw sensor and/or vehicle wheels speed sensors (see at least [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson to incorporate the teachings of Aikin to retrieve traction data from a yaw sensor and/or vehicle wheels speed sensors in order to increase safety and reliability. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the 
Mueller teaches retrieve visibility data from cameras arranged on an interior or an exterior of a vehicle (see at least [0010], [0022]-[0025], [0035], [0042], [0043] and [0048]) and decrease a first vehicle top speed to a second vehicle top speed (see at least [0010], [0022]-[0025], [0035], [0042], [0043] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Aikin to incorporate the teachings of Mueller to retrieve visibility data from cameras arranged on an interior or an exterior of a vehicle and decrease a first vehicle top speed to a second vehicle top speed to ensure increase safety and reliability.
Andersson discloses wherein the instructions further enable the controller to override the speed limiter (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 57-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 55-Col.10 line 21, Col.11 lines 40-51, Col.12 lines 58-64 and Col.13 line 62-Col.14 line 10). Andersson even discloses that certain vehicles may be preconfigured with certain types of permission to override commands (see at least Col.9 lines 39-54). Andersson as modified by Aikin and Mueller fails to disclose 
Mendeleev teaches the commonly known concept of enabling certain vehicles with special siren signals to exceed imposed speed limit (see at least Col.2 lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Aikin and Mueller to incorporate the teachings of Mendeleev of the commonly known concept of enabling certain vehicles with special siren signals to exceed imposed speed limit in order to increase security and safety. Even though Mendeleev’s teachings are focused on road speed limiters, it would still have been obvious to one of ordinary skill in the art that the same concept taught by Mendeleev would be applicable to any speed limiter such as the one in Andersson as modified by Aikin and Mueller’s disclosure to thereby modify it with in order to ensure increased security and accuracy.
Durie teaches determining when a siren is activated in order to take necessary action as a result (see at least [0055])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Aikin, Mueller and Mendeleev to incorporate the teachings of Durie of determining when a siren is activated in order to take necessary action as a result in order to increase security and safety and accuracy of taking necessary actions. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Regarding claim 20, Andersson as modified by Aikin, Mueller, Mendeleev and Durie discloses wherein the instructions further enable the controller to relay the location data, the weather data, the traction data, and the visibility data to and from other vehicles within a threshold proximity (see at least Andersson abstract, Col.4 lines 63-Col.5 line 8, Col.8 lines 1-22, Col.9 lines 5-24, Col.13 lines 29-40, Col.14 lines 50-67, Col.15 lines 4-27; given Andersson as modified by Aikin and Mueller in claim 16, it would have been obvious to one of ordinary skill in the art to also include the now modified data including traction data and visibility data in addition to the location data and weather data in order to increase efficiency, safety and reliability).

Regarding claim 23, Andersson discloses wherein the speed limiter is an electronic speed limiter represented by the instructions stored on the non-transitory memory of the controller onboard the vehicle (see at least abstract, Col.2 lines 24-44, Col.3 line 59-Col.4 line 21, Col.4 lines 36-62, Col.5 line 42-Col.6 line 14, Col.6 lines 37-51, Col.8 lines 37-49, Col.9 lines 39-54, Col.10 lines 30-55, Col.11 lines 40-51, Col.13 line 62-Col.14 line 10 and Col.15 line 4-Col.16 line 8).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Aikin (US20180283895A1) in further view of Mueller (US20090093927A1) in further view of Mendeleev (US5319366) in yet further view of Durie (US20170263120A1) and in yet further view of Biondo (US20180339706A1).
Regarding claim 18, Andersson teaches wherein the override is a full-override or a partial override (see at least Col.9 line 55-Col.10 line 21).
Andersson as modified by Aikin, Mueller, Mendeleev and Durie fails to explicitly disclose where the full override includes returning a vehicle top speed to the first vehicle top speed and the vehicle dynamics returning to the first mode, and where the partial override includes increasing the vehicle top speed from the second vehicle top speed to a third vehicle top speed less than the first vehicle top speed and greater than the second vehicle top speed.
Biondo teaches where the full override includes returning a vehicle top speed to the first vehicle top speed and the vehicle dynamics returning to the first mode, and where the partial override includes increasing the vehicle top speed from the second vehicle top speed to a third vehicle top speed less than the first vehicle top speed and (see at least abstract, Figure 3A and [0063], [0066], [0071], [0074] and [0078]-[0091).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Aikin, Mueller, Mendeleev and Durie to incorporate the teachings of Biondo where the full override includes returning a vehicle top speed to the first vehicle top speed and the vehicle dynamics returning to the first mode, and where the partial override includes increasing the vehicle top speed from the second vehicle top speed to a third vehicle top speed less than the first vehicle top speed and greater than the second vehicle top speed, even though Biondo is mostly focused on ensuring a driver who has BAC above a certain does not have too much control over driving, it still would have been obvious to one of ordinary skill in the art to combine these since they are directed to ensuring appropriate maneuvering limits are set/adjusted based on certain conditions and use of Biondo would increase safety, reliability and driver comfort further. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US10410516B1) in view of Aikin (US20180283895A1) in further view of Mueller (US20090093927A1), in further view of Mendeleev (US5319366) in yet further view of Durie (US20170263120A1) in yet further view of Askeland (US10053088B1).
Regarding claim 19, Andersson as modified by Aikin, Mueller, Mendeleev and Durie fails to explicitly disclose wherein the vehicle is a semi-autonomous or an autonomous hybrid vehicle.
(see at least Figure 2b, Col.2 line 63-Col.3 line 17 and Col.4 line 56-Col.5 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Andersson as modified by Aikin, Mueller, Mendeleev and Durie to incorporate the teachings of Askeland wherein the vehicle is a semi-autonomous or an autonomous hybrid vehicle in order to increase efficiency and usability/usefulness of the disclosure and increase demand by including different types of vehicles. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply using semi-autonomous or autonomous hybrid vehicles). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667             

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667